671 F.2d 990
82-1 USTC  P 9244
George T. HORVAT and Carol R. Horvat, and James J. Minesaland Joyce Minesal, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 77-1874.
United States Court of Appeals,Seventh Circuit.
Submitted May 16, 1978.Decided June 7, 1978.*Opinion March 8, 1982.

George T. Horvat, West Allis, Wis., for petitioners-appellants.
Stuart E. Seigel, Chief Counsel, I.R.S., Washington, D. C., M. Carr Ferguson, Asst. Atty. Gen., Tax Div. Dept. of Justice, Gilbert E. Andrews, Chief Appellate Sec. Tax Div. Dept. of Justice, Skip I. Brennan, Atty. Main Just. Washington, D. C., for respondent-appellee.
Before CUMMINGS, Chief Judge, and PELL and WOOD, Circuit Judges.
PER CURIAM.


1
George and Carol Horvat and James and Joyce Minesal appeal from the decision of the United States Tax Court upholding certain income tax deficiencies determined by the Commissioner.  Briefly, the Horvats and Minesals created trusts to which they assigned "the exclusive use of my lifetime services and all resultant earned remuneration."  The Tax Court held that this conveyance was merely an anticipatory assignment of income and as such, under Lucas v. Earl, 281 U.S. 111, 50 S.Ct. 241, 74 L.Ed. 731 (1930), was income to them and should have been so reported.  In addition, this court only recently held, in a case where payments were made by an employer indirectly to the educational institution attended by taxpayers' children, that one who earns income may not avoid taxation through anticipatory arrangements.  Armantrout v. Commissioner, 570 F.2d 210 (7th Cir. 1978).


2
The well-reasoned memorandum opinion of the Tax Court, (1977) 36 Tax Ct.Mem.Dec.  (CCH) P 34,352(M), sets forth the facts and the applicable law, and, as well, responds to the arguments now made again to this court.  In view of this, the judgment of the Tax Court is affirmed and the opinion of that court is adopted by this court.



*
 This opinion was originally released as an unpublished order.  Cir. R. 35.  On the motion of the Commissioner of Internal Revenue, the court has decided to publish its decision